Case 2:18-ml-02814-AB-FFM Document 453-4 Filed 09/06/19 Page 1 of 4 Page ID
                                #:18419




         EXHIBIT C
Case 2:18-ml-02814-AB-FFM Document 453-4 Filed 09/06/19 Page 2 of 4 Page ID
                                #:18420


                          UNITED STATES DISTRICT COURT

                        CENTRAL DISTRICT OF CALIFORNIA

IN RE: FORD MOTOR CO.                                 Case No. 2:18-ML-02814 AB (FFMx)
DPS6 POWERSHIFT
TRANSMISSION PRODUCTS                                 The Hon. André Birotte Jr.
LIABILITY LITIGATION                                  Courtroom 7B

                                                      EXPERT REPORT OF DAVID W.
THIS DOCUMENT RELATES                                 HARLESS, PH.D.
ONLY TO:

Yvonne Quintero et al. v. Ford Motor Co.
Case No. 2:17-cv-06656



1. I, David W. Harless, am a Professor of Economics in the School of Business at Virginia
   Commonwealth University, Richmond, Virginia. My research specialties are applied
   econometrics, health economics, and economic analysis of behavior under risk and
   uncertainty. I have authored or co-authored more than 45 articles in academic journals,
   including Accident Analysis and Prevention, American Economic Review, Econometrica,
   Health Care Management Review, Health Economics, Health Services Research, Medical
   Care, and Medical Care Research and Review. I have been a co-investigator on several
   research grants and I have received several awards for research. Google Scholar lists
   nearly 3,000 citations to my research by other scholars. Attached and marked as
   Exhibit 2901 to this report is my curriculum vitae. My current billing rate is $250 per
   hour. A list of depositions and court testimony in the past four years is attached as
   Exhibit 2902. A list of articles I have published in the last 10 years is attached as Exhibit
   2903. A list of the materials I reviewed as part of my preparation for this report is
   attached as Exhibit 2967.

2. Plaintiffs allege that model year 2011-2016 Ford Fiesta vehicles and 2012-2016 model
   year Ford Focus vehicles have a "dangerously defective transmission"1 and that such
   vehicles were "unmerchantable at the time of lease and unfit for its intended use, …"
   and that Ford Motor Company "misrepresented the vehicle’s qualities at the time of
   lease, …"2 Plaintiffs claim that the defects and "nonconformities to warranty" and
   "Ford and its agent’s omissions and/or misrepresentations, …" caused a loss in value to
   his vehicle.3



1 First Amended Complaint, Quintero et al. v. Ford, June 21, 2019, paragraph 1.
2 Quintero v. Ford, paragraph 12.
3 Quintero v. Ford, paragraphs 237 and 269.




                                                 1
Case 2:18-ml-02814-AB-FFM Document 453-4 Filed 09/06/19 Page 3 of 4 Page ID
                                #:18421

      Exhibit 2902 Depositions and Court Testimony in the Last four years

              - Expert Report of David W. Harless, Ph.D., and George E. Hoffer, Ph.D., in
                Angela Sanchez-Knutson et al. v. Ford Motor Company, United States District
                Court, Southern District of Florida. Deposition December 30, 2015.

              - Expert Report of David W. Harless, Ph.D., and George E. Hoffer, Ph.D., in Tracy
                Sanborn and Louis Lucrezia, et al., v. Nissan North America, Inc., United States
                District Court Southern District of Florida. Deposition March 7, 2016.

              - Expert Report of David W. Harless, Ph.D., and George E. Hoffer, Ph.D., in
                Caesar Contreras, et al., v. Nissan North America, Inc., Superior Court of the
                State of California, County of Los Angeles, Civil Division. Deposition June 30,
                2016.

              - Expert Report of David W. Harless, Ph.D., and George E. Hoffer, Ph.D., in
                William Philips, et al., vs. Ford Motor Company, United States District Court,
                Northern District of California, San Jose Division. Deposition October 14, 2016.

              - Expert Report of David W. Harless, Ph.D., and George E. Hoffer, Ph.D., in
                David Faltermeier, et al., vs. FCA US LLC, United States District Court, West-
                ern District of Missouri. Deposition November 18, 2016.

              - Declaration of David W. Harless and George E. Hoffer. in Joshua Rafofsky and
                Joshua Iron Wing, et al., v. Nissan North America, United States District Court,
                Central District of California. Deposition January 30-31, 2017.

              - Expert Report of David W. Harless, Ph.D., and George E. Hoffer, Ph.D. in
                Charles Johnson et al., Tony Burnett et al., and Charles Burd et al., vs. Ford
                Motor Company. United States District Court for the Southern District of West
                Virginia, Huntington Division. Deposition September 22, 2017.

              - Expert Report of David W. Harless, Ph.D., and George E. Hoffer, Ph.D. Brian
                Flynn and George and Kelly Brown on behalf of themselves and all others simi-
                larly situated, vs. FCA US LLC and Harman International Industries, Incorpo-
                rated. Deposition October 2, 2017.

              - Expert Report of David W. Harless, Ph.D. Laura Frances Hays, on behalf of
                herself and all others similarly situated, Plaintiff, vs. Nissan North America.
                United States District Court for the Western District of Missouri, Western Mis-
                souri. Deposition January 9, 2019.
Case 2:18-ml-02814-AB-FFM Document 453-4 Filed 09/06/19 Page 4 of 4 Page ID
                                #:18422


I declare under penalty of perjury that the forgoing is true and correct.



Executed on July 22, 2019




David W. Harless, Ph.D.




                                              24
